Exhibit32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350 ACORDA THERAPEUTICS,INC. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 Each of the undersigned officers of Acorda Therapeutics,Inc. (the “Company”) hereby certifies to his knowledge that the Company’s Quarterly Report on Form10-Q for the period ended March 31, 2010 (the “Report”), as filed with the Securities and Exchange Commission on the date hereof, fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended, and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Ron Cohen Ron Cohen Chief Executive Officer (Principal Executive Officer) May 7, 2010 /s/ David Lawrence David Lawrence Chief Financial Officer (Principal Accounting and Financial Officer) May 7, 2010 * A signed original of this written statement required by Section906 of the Sarbanes-Oxley Act of 2002 has been provided to Acorda Therapeutics, Inc and will be retained by Acorda Therapeutics,Inc. and furnished to the Securities and Exchange Commission or its staff upon request. This written statement accompanies the Form10-K to which it relates, is not deemed filed with the Securities and Exchange Commission, and will not be incorporated by reference into any filing of Acorda Therapeutics,Inc. under the Securities Act of 1933 or the Securities Exchange Act of 1934, irrespective of any general incorporation language contained in such filing.
